Citation Nr: 1216145	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-40 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1962 to March 1980.  He died on August [redacted], 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appellant and her daughter testified via video-conference before the undersigned Acting Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Board observes that the appellant was originally represented by a Veterans Service Organization pursuant to VA Form 21-22 acknowledged in October 2008.  However, in May 2011, she appointed Howard W. Bushey, Esquire, to represent her via VA Form 21-22a.  The undersigned allowed Mr. Bushey to proceed with the hearing, but noted that receipt of his power of attorney was pending.  Under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel (OGC), as provided for in 38 C.F.R. § 14.629(b) (2011), and receive notice of accreditation before providing representation.   As Mr. Bushey has not yet been accredited by OGC, the appellant was advised of such in a February 2012 letter and was notified that the Board cannot recognize him as her representative.  Such letter offered options as to how she would like to proceed with respect to her selection of a representative, to include representing herself or selecting a Veterans Service Organization, agent, or attorney to represent her.  

Thereafter, in March 2012, the appellant indicated that she had spoken with a Veterans Benefits Counselor and was informed that she could be represented by an attorney and again submitted a VA Form 21-22a in favor of Mr. Bushey.  She further stated that Mr. Bushey had already submitted his application to be accredited.  In this regard, the Board notes that the appellant may be represented by an attorney before the Board, but such attorney must be accredited.  The Board further observes that a faxed copy of Mr. Bushey's Application for Accreditation as a Claims Agent or Attorney, VA Form 21a, was submitted to the Board in May 2011.  However, OGC is responsible for the accreditation of attorneys and the Board cannot act on such application.  Therefore, at the present time, Mr. Bushey has not been accredited and, as such, the Board cannot recognize him as the appellant's representative in the current matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Following the issuance of the statement of the case in September 2010, the appellant submitted additional evidence, to include a private medical opinion, amended death certificate, a buddy statement, and research articles.  At her May 2011 Board hearing, she indicated that she did not wish to waive agency of original jurisdiction (AOJ) consideration of the newly submitted evidence.  Without a waiver of AOJ consideration, the Board may not proceed with the adjudication of the appellant's claim.  Accordingly, this matter must be remanded in order for the AOJ to review the evidence received since the issuance of the September 2010 statement of the case.  Thereafter, the AOJ should conduct any development, to include obtaining a medical opinion, deemed necessary to decide the claim.  Then the appellant's claim should be readjudicated based on the entirety of the evidence.  If her claim remains denied, she should be issued a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

The AOJ should review all evidence received since the issuance of the September 2010 statement of the case.  Thereafter, the AOJ should conduct any development, to include obtaining a medical opinion, deemed necessary to decide the claim.  Then the appellant's claim should be readjudicated based on the entirety of the evidence.  If her claim remains denied, she should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

